Case 1:19-cr-00781-PKC Document 96 Filed 06/15/21 Page 1 of 1
Case 1:19-cr-00781-PKC Document 95 Filed 06/15/21 Page 1of1

FREEMAN, NOOTER & GINSBERG

 

 

 

 

ATTORNEYS AT LAW
LOUIS M. FREEMAN 75 MAIDEN LANE
THOMAS H. NOOTER* SUITE 503
LEE A. GINSBERG NEW YORK, N.Y. 10038
NADJIA LIMANI {212} 608-0808
OF COUNSEL TELECOPIER (212) 962-9696
CHARLENE RAMOS
OFFICE MANAGER

June 15, 2021

Hon. P. Kevin Castel

U.S. District Judge Application Granted,

U.S. Courthouse WHi““:
500 Pearl Street So Ordered:

New York, NY 10007 “Aion. P. Kexth Castel, US.DF,

Re: U.S. v. Terry Former VA —/ Ss -2D /
19 CR 781 (PKC)

 

Dear Judge Castel:

lw e write to request modification of Mr. Former’s conditions of release to permit him to travel
from June 25 to June 28, 2021 from his home in Texas to Montgomery, Alabama to visit his parents
who reside at 3290 Glenn Drive, Millbrook, Alabama 36054. (

AUSA Emily Deininger consents to this request on condition that (1) pre-trial agrees; (2) he
reports immediately to pretrial prior to and after the trip; and (3) he provides pretrial with an itinerary.

Mr. Former’s pretrial officer in Texas Matthew Simons does not object to this request.

Respectfully submitted,

/S/ Louis M. Freeman
Lowis M. Freeman

 
